Citation Nr: 1409910	
Decision Date: 03/11/14    Archive Date: 03/20/14

DOCKET NO.  13-26 540	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a lung condition, to include chronic obstructive pulmonary disease, including as a result of asbestos exposure.

2.  Entitlement to service connection for a skin condition, to include psoriasis, including as a result of asbestos exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1955 to December 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma that in relevant part denied to above claims.  The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to ensure a total review of the evidence.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has a current lung disability of chronic obstructive pulmonary disease (COPD).

2.  The Veteran's COPD was not present during service.

3.  The Veteran was not exposed to asbestos during service.

4.  The Veteran's COPD is not related to any injury or disease of service origin.

5.  The Veteran has a current skin disability of psoriasis.

6.  The Veteran's psoriasis was not present during service.

7. The Veteran's psoriasis is not related to any injury or disease of service origin.


CONCLUSIONS OF LAW

1.  A lung condition, to include COPD, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).

2.  A skin condition, to include psoriasis, was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for service connection for a lung condition and a skin condition.   See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Compliance with the first element requires notice of the five service connection elements: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C.A. § 5103(a); see also Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  

A September 2012 letter fully satisfied the duty to notify provisions prior to initial adjudication of the Veteran's claim in November 2012.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  Private medical records identified by the Veteran have been obtained, to the extent possible.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The Veteran's service medical records from his period of active service are unavailable as they were destroyed in a 1973 fire that occurred at the National Personnel Records Center.  Inasmuch as the Veteran was not at fault for the loss of these records, VA is under heightened obligation to assist the Veteran in the development of his claim.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  This heightened obligation includes searching for alternative medical records.  Moore v. Derwinski, 1 Vet. App. 401 (1991); see also Cromer v. Nicholson, 455 F.3d 1346 (2006).  Where a Veteran's service treatment records are unavailable, VA has a duty to advise the claimant that he may corroborate his assertions with alternative forms of evidence and assist him in obtaining such evidence.  Washington v. Nicholson, 19 Vet. App. 362, 370 (2005).

In this case, the RO notified the Veteran that his service treatment records were unavailable in a December 2011 letter.  An October 2011 letter included notice that alternative forms of evidence could support his claim with examples of such evidence.  The letter informed the Veteran that VA would assist him in obtaining such evidence.  The RO has undertaken the required procedures to reconstruct the Veteran's records from alternative sources, including requests to the NPRC, unit records and requests to the facility where the Veteran alleges he was treated during service.  All relevant records that could be located have been associated with the file.  The Board finds that the duty to assist is discharged.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  A medical examination or opinion is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient competent medical evidence to decide the case.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); McLendon v. Nicholson, 20 Vet. App. 79, 81-82 (2006).

The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service" is his own lay statements.  The Veteran is not a combat veteran, as discussed.  In a case involving a non-combat veteran, VA is not required to provide a medical examination when there is not credible evidence of an event, injury, or disease in service.  Bardwell v. Shinseki, 24 Vet.App. 36, 39-40 (2010).  A non-combat veteran's lay statements must be weighed against other evidence, including the absence of military records supporting the veteran's lay assertions.  Id., at 40.  As will be discussed below, the Board has found that the Veteran's lay evidence is not credible.  The remaining evidence does not indicate that an in-service event, injury or disease occurred.  Such evidence is insufficient to trigger VA's duty to provide an examination.  Cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).



II.  Service Connection 

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Service connection connotes many factors by basically means that the evidence establishes that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisted such service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).  COPD and psoriasis are not "chronic diseases" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply.  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed. Cir. 2013).

The Veteran does not have the requisite medical knowledge or training to qualify as a medical expert. Accordingly, he is not competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  He may provide lay evidence. Lay persons are competent to provide opinions on some medical issues falling within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

The Board has thoroughly reviewed all the evidence in the Veteran's claims folders. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant). 

The Board must assess the competency, credibility and probative weight of the relevant evidence, both lay and medical, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  See Barr v. Nicholson, 21 Vet. App. 303, 308 (2007) (observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  Buchanan, 451 F.3d at 1336.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Initially, in September 2011, the Veteran claimed a lung disability as secondary to Agent Orange exposure.  Subsequently, in March 2012, the Veteran withdrew that claim, and submitted a claim for a lung condition and a skin condition, both as secondary to asbestos exposure.

The Veteran submitted private treatment records dated September 2011, which reflect a diagnosis of COPD.  Further, in April 2012 VA treatment records, the Veteran was diagnosed with psoriasis.  A current disability for both issues is well established.  See Shedden.  The Board now considers the service incurrence element.

The Veteran's service treatment records (STR) do not support his contentions that he incurred a lung condition and a skin condition that persisted since service.  Though the Veteran's STRs are largely unavailable, the examination performed in December 1957, at the time of the Veteran's separation from service, is available.  The report indicates the examiner specifically noted that the lungs and chest, as well as the skin and lympahtics, were all normal.

The Veteran testified in January 2014, that he first noticed having problems with his lungs in service when he awoke one morning with welts all over his body and spent 10 to 14 days in a hospital in Paris, France.  The Veteran testified that ever since his release from the hospital, he "doctored a little bit on [his conditions]."  The Veteran stated that he was not diagnosed with COPD until years later, though he could not appreciate the date of initial diagnosis.  He further stated that he could not testify as to any of the symptoms he experienced in service regarding his lungs.  As to the Veteran's skin condition, he testified that he had experienced a skin condition ever since the episode in service when he awoke with welts.  However, he could not say whether his present skin condition was the same as that experienced in service, but did state that his present skin condition was not as bad as that experienced in service.

The Veteran also testified that he believed he was exposed to asbestos because he was in France, roughly 5 miles from naval headquarters.  The Veteran clarified, however, that he was never aboard a ship or present in a ship yard during service.  The Veteran's representative stated that the Veteran was trying to establish that the Veteran was present in old buildings, but the Veteran could not provide the names of any of the buildings, stating only that they were in France.  Further, the Veteran testified that his Military Occupational Specialty (MOS) was top secret and classified, but stated that during his duties, he had occasion to be exposed to asbestos.

The Veteran's wife submitted a statement in January 2014 alleging that throughout the duration of her 52 year marriage to the Veteran, he had suffered from lung and skin problems.  The wife also stated she was a Registered Nurse (RN) with 35 years' experience, but felt "skin conditions [were] out of [her] expertise."  She did not offer an opinion as to the etiology of the Veteran's lung condition.

In light of the December 1957 examination report, the Board finds the Veteran's account of having a lung condition and a skin condition that began in service and continued to present time, is not credible.  The Board assigns much greater probative weight to the medical report conducted at the time of the Veteran's separation from service.

The Veteran has also alleged asbestos exposure during service.  However, the Veteran has not given any evidence to support this allegation.  The Veteran has not produced the names of exact locations of any of the buildings he suspects exposed him to asbestos.

The Veteran's DD 214 shows that his MOS was as a cook.  The record shows the Veteran received 8 weeks of training in 1955 to become a cook.  No other specialties are listed.

Typical occupations and situations resulting in asbestos exposure are outlined in VBA's Adjudication Procedure Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C (M 21-1MR).  Occupations involving asbestos exposure include mining and milling, shipyard and insulation work, demolition of old buildings, construction, manufacture and servicing of friction products such as clutch products and brake linings, manufacture and insulation of roofing and flooring materials, sheet and pipe products, and so forth. High exposure to asbestos and the high prevalence of disease have been noted in insulation and shipyard workers.

The Board cannot assign significant probative value to the Veteran's allegations of in-service asbestos exposure.  The M21-1MR does not provide any support for the assertion of asbestos exposure, as the Veteran specifically testified that he was not present in a ship or shipyard, and has not alleged any of the other circumstances listed apply to his service.  Moreover, the Veteran has asserted he was present in buildings with asbestos in them, but has not described how he knew that asbestos was present in these buildings.  Additionally, the Veteran has never claimed he was informed by a medical professional that the cause of his present disability was asbestos.  In fact, the Veteran originally claimed his lung condition was caused by Agent Orange exposure and then changed the claim to state the cause as asbestos exposure.  Given the lack of supporting evidence and the vagueness of the Veteran's statements, the Board finds that the Asbestos Medical Surveillance Respiratory Questionnaire is of greater probative value than the Veteran's allegations of asbestos exposure.

The Veteran was unable to describe his lung condition in service, or the date on which he was formally diagnosed with COPD.  Further, he could not testify as to the whether the current skin condition was the same type as that experienced in service, but did state that his current condition was not as bad as what he suffered in service.  He asserted that both of these conditions were due to asbestos exposure in service.

The Veteran's private treatment records do not demonstrate a relationship between the Veteran's currently diagnosed COPD and psoriasis and any incident of service.  His military service was not mentioned in the treatment records in the claims file.  The private records provide no etiological opinion.

Similarly, the Veteran's VA treatment records do not support a nexus between the Veteran's current lung and skin condition, and any in-service incident.  The Veteran received VA treatment for both of these conditions, but an opinion was never provided as to the cause.

Though the Veteran's wife submitted a statement asserting the Veteran had suffered from skin and lung problems as long as she had been married to him, her statement reflected she was not married to the Veteran until more than 3 years after his service.  Though she is a RN, she did not offer an etiological opinion as to the Veteran's disabilities.

The Board finds that the Veteran's current lung and skin conditions were not present during service or for many years after service, and are not otherwise related to any incident of service.  The Board has found the Veteran's allegations regarding a condition that began in service in 1956 and continued to present, and allegations of asbestos exposure, to be of little probative value.  The separation examination in December 1957 indicated normal skin and lungs.  The private treatment records began in 2009, and the VA treatment records began in 2012, leaving a more than 50 year gap without evidence of any medical complaints.  The Veteran's wife did not provide a nexus opinion, and did not provide testimony as to the Veteran's condition during service.  The Board finds the skin and lung conditions were neither incurred in, nor related to, service.  Service connection is not warranted.  See Shedden.

As such, the Board finds that the preponderance of the evidence is against the appellant's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.



ORDER

Service connection for a skin condition, to include psoriasis, including as result of asbestos exposure, is denied.

Service connection for a lung condition, to include COPD, including a result of asbestos exposure, is denied.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


